DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The claim has been amended as follows:

9. (Currently Amended) A network node adapted to transmit a wake-up signal for waking
up one or more wireless communication receivers, wherein the wake-up signal has a wake-up
signal bandwidth, and wherein each of the one or more wireless communication receivers is
comprised in a wireless communication device and is associated with a wake-up radio adapted
to wake up the wireless communication receiver in response to detecting the wake-up signal,
the 
      processing circuitry;
memory containing instructions executable by the processing circuitry whereby the
network node is operative to:
acquire, for at least one of the wireless communication devices, an indication of a
maximum frequency error of the wake-up radio associated with the wireless
communication receiver comprised in the wireless communication device; and
transmit the wake-up signal over a wake-up signal transmission frequency interval
having a wake-up signal transmission bandwidth, wherein the wake-up signal
transmission bandwidth is less than, or equal to, a non-data transmission
bandwidth; and
acquire the indication of the maximum frequency error by receiving, from the at least
one of the wireless communication devices, a message indicative of the
maximum frequency error.

                                                     Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  Claims 1-16 are allowed.

The closest Prior Art:

	Regarding claims 1, 9, , Aunkofer et al (US 2012/0122401) discloses a method (see, method for allocation transmission signals to channel that has transmission bandwidth that includes a frequency range, section 0006-0007) of a network node (fig. 1, transmitter 1 of the transmitters which transmits signals to the receivers, section 0008-0010, 0034) adapted to transmit a wake-up signal (see, wake-up preamble that is transmitted by the transmitter, section 0009-0010) for waking up (see, the wake-up preamble, section 0009-0010) one or more wireless communication receivers (fig. 1, receivers 2, section 0034, 0009-0010), wherein the wake-up signal has a wake-up signal bandwidth (see, transmission bandwidth, frequency range of the different transmission channels, section 0008, 0010), and wherein each of the one or more wireless communication receivers (fig. 1, receivers 2, section 0034, 0008-0010) is comprised in a wireless communication device and is associated with a wake-up radio adapted to wake up the wireless communication receiver in response to detecting the wake-up signal (see, the receiver which may be part of vehicle or mounted on a vehicle, section 0009) the method comprising: acquiring, for at least one of the wireless communication devices (see, one of the radio receivers, determines the frequency of the transmission signals in relation to the wake-up preamble, section 0008-0009), an indication of a maximum frequency error of the wake-up radio associated with the wireless communication receiver comprised in the wireless communication device (see, maximum permissible tolerance of the center frequency, frequency error measured during the WUP reception, section 0008-0009, 0038; 0040, 0044);  and transmitting the wake-up signal over a wake-up signal transmission frequency interval having a wake-up signal transmission bandwidth (see, the wake-up preamble is transmitted over a transmission channel  which has a transmission bandwidth, section 0008-0009, 0034-0038), , wherein the wake-up signal transmission bandwidth is less than, or equal to, the non-data transmission bandwidth (section 0008-the transmission bandwidth may be equal for all transmission channels, section 0009, 0034-0038-further teaches the estimated/calculated bandwidth in relation to the transmission of the wake-up preamble). 

	Fang et al (US 2017/0332327 A1) from a similar field of endeavor (see, power saving method and apparatus in which a low power wake-up receiver is awoken based on a wake-up preamble/wake-up request preamble, section 0006-0007, 0009-0010, 0029  fig. 4, STA with WUR module,  the wireless device with the WUR receiver comprises processor which reads instructions from the memory, section 0012-0013, 0062-0064) discloses: a method  wherein the wake-up signal bandwidth is smaller than the wake-up signal transmission bandwidth (see, Wake-up transmitter of the wireless device operates over the narrow band channel, section 0063), expanding the wake-up signal to the wake-up signal transmission bandwidth before transmission (see, communication from wireless device to the AP over the wide bandwidth communication channel, section 0063, noted: the communication of the wake-up transmitter is after it wakes up from the sleep mode).

	 
	However, the closest prior arts either singularly or in combination fail to reasonably anticipate or render obvious wherein the acquiring the indication of the maximum frequency error comprises receiving, from the at least one of the wireless communication devices, a message indicative of the maximum frequency error” in combination with the other elements as recited in claim 1 and 9 respectively.

4.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CANDAL ELPENORD whose telephone number is (571) 270-3123. The examiner can normally be reached 9 am -6 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B Yao can be reached on 571 272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CANDAL ELPENORD/Primary Examiner, Art Unit 2473